 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 1 of 7 PageID #: 628


                                       IN THE UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TEXAS
                                                SHERMAN DIVISION

SUZANNE H. WOOTEN                                                                  §
                                                                                   §
vs.                                                                                §       CIVIL ACTION NO. 4:18-cv-00380
                                                                                   §
JOHN ROACH, SR., et. al.                                                           §


                 COLLIN COUNTY’S EXPEDITED MOTION TO STAY PENDING
                DETERMINATION OF INTERLOCUTORY APPEAL OF IMMUNITY

TO THE HONORABLE JUDGE OF THE COURT:
            COMES NOW Collin County, Texas, one of the Defendants in the above-styled cause, and

file its EXPEDITED MOTION TO STAY PENDING DETERMINATION OF INTERLOCUTORY APPEAL OF

IMMUNITY , and would respectfully show the Court as follows:


                                   I.
        SUMMARY OF MOTION AND PERTINENT PROCEDURAL BACKGROUND

            The Court, on March 27, 2019, issued its MEMORANDUM OPINION AND ORDER [Dkt. 39]

denying Defendants’ Motions to Dismiss [Dkt. 17, 18, and 19] and specifically rejecting arguments

as to absolute prosecutorial immunity and official immunity [Dkt. 39 at 22]. Additionally, the Court

ordered Plaintiff to file an amended complaint. Id.

            Prior to the SECOND AMENDED COMPLAINT being filed, Defendants filed Notices of

Interlocutory Appeal on April 9, 2019 [Dkt. 40, 41]. Defendants thereafter filed their JOINT

ADVISORY REGARDING INTERLOCUTORY APPEAL [Dkt. 43] to which Plaintiff filed her RESPONSE TO

DEFENDANTS’ JOINT ADVISORY REGARDING INTERLOCUTORY APPEAL AND REQUEST TO CERTIFY

COLLIN COUNTY ’S APPEAL AS FRIVOLOUS [Dkt. 44]. Defendants Abbott and White filed their

REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’ JOINT ADVISORY REGARDING INTERLOCUTORY

APPEAL AND REQUEST TO CERTIFY COLLIN COUNTY ’S APPEAL AS FRIVOLOUS [Dkt. 46].

COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 1
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 2 of 7 PageID #: 629


            Collin County filed its WITHDRAWAL OF NOTICE OF INTERLOCUTORY APPEAL [Dkt. 47] in

conjunction with the instant EXPEDITED MOTION . The Court has already stayed all discovery in this

case. See, ORDER [Dkt. 34]. The County requests that this case be completely stayed until the

pending interlocutory appeal of immunity is fully decided for the reasons detailed more fully below.


                                     II.
               DETERMINATION OF PROSECUTORIAL FUNCTION
       AND IMMUNITY IS ESSENTIAL TO COUNTY’S ROLE IN THIS LITIGATION

            The issue and resolution of Defendants Roach and Milner’s entitlement to absolute

prosecutorial immunity is essential to Collin County’s continuing role, if any at all, in this litigation.

            The Fifth Circuit has previously held that District Attorney Roach, when prosecuting cases

[i.e. acting in a prosecutorial capacity], was acting as a State Official - - not a Collin County official

or policy maker - - expressly holding:

            This circuit has stated on numerous occasions that district attorneys and assistant
            district attorneys in Texas are agents of the state when acting in their prosecutorial
            capacities. See, e.g., Esteves v. Brock, 106 F.3d 674, 678 (5th Cir. 1997)(holding that
            a district attorney acted as a state official in using peremptory challenges during jury
            selection); Krueger v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995) (holding that the actions
            of a Texas district attorney within the scope of his prosecutorial function during a
            criminal proceeding do not constitute official policy for which a county can be held
            liable); Echols v. Parker, 909 F.2d 795, 801 (5th Cir. 1990)(holding that a Texas
            district attorney is a state official when instituting criminal proceedings to enforce
            state law); cf. Crane v. Texas, 766 F.2d 193 (5th Cir. 1985)(holding that Texas
            district attorney acted as county official in setting county policy for the authorization
            of misdemeanor warrants). The District Attorney Defendants in this case were clearly
            acting in their capacities as prosecutors in determining whether and when to bring
            charges against Quinn. See Echols, 909 F.2d at 801. The District Attorney
            Defendants are protected by Eleventh Amendment immunity with respect to their
            actions in handling the criminal case against Quinn.

Quinn v. Roach, 326 Fed. Appx. 280, 292-293 (5th Cir. 2009), cert. denied, 130 S. Ct. 1050, 175 L.

Ed. 2d 882 (U.S. 2010); See also, Mowbray v. Cameron Cnty., Tex., 274 F.3d 269, 278 (5th Cir.

2001)(holding that a county cannot be liable under §1983 for failure to train the county's attorneys

because those attorneys were state officers).

COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 2
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 3 of 7 PageID #: 630


            The Fifth Circuit’s answer to whether or not former District Attorney Roach and former

Assistant Milner were acting in their prosecutorial roles [as the Collin County Defendants contend]1

or in an investigatory role [as this Court has concluded]2 is pivotal to the Plaintiff’s allegations

against the County and it ongoing viability as a Defendant herein.


                              III.
          CONTINUATION OF CASE AGAINST COUNTY WHILE
APPEAL PENDING WOULD IMPINGE UPON OTHER DEFENDANTS’ IMMUNITIES

            As detailed in Defendants Collin County District Attorney Roach, Assistant District Attorney

Milner and Collin County’s MOTION TO STAY DISCOVERY AND ABATEMENT OF ANY ORDER FOR

RULE 26 CONFERENCE PENDING DETERMINATION OF THEIR MOTIONS TO DISMISS AND IMMUNITY

[Dkt. 19], the various doctrines of absolute, qualified and official immunity are effectively

eviscerated if discovery is allowed to proceed before there is a determination that Plaintiff has

adequately alleged facts which would overcome immunity. One of the core protections of immunity

is not only to spare Defendants from unwarranted liability, but also from unwarranted demands

customarily imposed upon those defending a long drawn out lawsuit. See also, Court’s ORDER

[Dkt. 34] staying discovery (“The basic thrust of the qualified-immunity doctrine is to free officials

from the concerns of litigation, including avoidance of disruptive discovery.” Ashcroft v. Iqbal, 556

U.S. 662, 685 (2009) (citation and internal quotation marks omitted).).

            All of Plaintiff’s claims against - - and the corresponding immunities of - - the individual

Defendants are now pending before the Fifth Circuit.3


            1
             See, D EFEN D AN TS J O H N R OACH S R . A N D C H RISTOPHER M ILN ER ’S M O TIO N T O D ISM ISS P U RSU AN T T O F ED .
R. C IV . P L . 12(b)(6) [D KT . 17], p. 17-10

            2
                See, M EM ORAN D U M O PIN IO N          AN D   O RDER [Dkt. 39], p. 19

            3
            See, Defendants Abbott and W hite filed their R EPLY T O P LAIN TIFF ’S R ESPO N SE T O D EFEN D AN TS ’ J O IN T
A D VISO RY R EGARDIN G I NTERLO CU TO RY A PPEAL A N D R EQ U EST T O C ERTIFY C O LLIN C O U N TY ’S A PPEAL A S
F RIV O LO US [Dkt. 46], p. 2-3
COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 3
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 4 of 7 PageID #: 631


            Regarding all Defendants, Plaintiff contends that “there is no reason to delay litigation on

issues other than absolute prosecutorial immunity.”4 Plaintiff specifically seeks to “be permitted to

continue on her claims against Collin County” and also, again regarding all Defendants, be permitted

to “continue all matters not involved in the interlocutory appeal.”5 To allow same would contravene

the clearly established Supreme Court, Fifth Circuit and Eastern District precedent in this area.

            It would be practically infeasible, if not nearly impossible, to “continue” with this case in a

fair manner which would not necessarily substantially impinge upon the individual Defendants’

unresolved immunities. As Co-Defendants Abbott and White have articulated, even if Plaintiff’s

mixed-capacity argument is credible, which it is not, all the individual Defendants raised the defense

of absolute immunity as to each of the Plaintiff’s claims against them; there are no matters not

involved in the interlocutory appeal.6 To continue only on claims against the County would be a

procedural and practical quagmire.

            Plaintiff suggests that:

            “ . . . even if the individual Defendants could be entitled to immunity, such would not
            bar Plaintiff from seeking discovery from those Defendants as witnesses in relation
            to Plaintiff’s claims against Collin County. Thus, regardless of the resolution of the
            individual Defendants’ interlocutory appeals by the Fifth Circuit, discovery will still
            be pursued from them in relation to claims against Collin County.”7

            Under Plaintiff’s proposed scenario, the individual Defendants’ clearly established right to

“the avoidance of disruptive discovery” is wholly thwarted. Regardless of whether they are deposed


            4
          See, Plaintiff’s R ESPO N SE T O D EFEN D AN TS ’ J O IN T A D VISO RY R EGARD IN G I N TERLO CU TO RY A PPEAL A N D
R EQU EST T O C ERTIFY C O LLIN C O UN TY ’S A PPEAL A S F RIV O LO U S [Dkt. 44], p. 5

            5
          See, Plaintiff’s R ESPO N SE T O D EFEN D AN TS ’ J O IN T A D VISO RY R EGARD IN G I N TERLO CU TO RY A PPEAL A N D
R EQU EST T O C ERTIFY C O LLIN C O UN TY ’S A PPEAL A S F RIV O LO U S [Dkt. 44], footnote 6, p. 8 and prayer for relief, p. 9.

            6
            See, Defendants Abbott and W hite filed their R EPLY T O P LAIN TIFF ’S R ESPO N SE T O D EFEN D AN TS ’ J O IN T
A D VISO RY R EGARDIN G I NTERLO CU TO RY A PPEAL A N D R EQ U EST T O C ERTIFY C O LLIN C O U N TY ’S A PPEAL A S
F RIV O LO US [Dkt. 46], p. 2.

            7
          See, Plaintiff’s R ESPO N SE T O D EFEN D AN TS ’ J O IN T A D VISO RY R EGARD IN G I N TERLO CU TO RY A PPEAL A N D
R EQU EST T O C ERTIFY C O LLIN C O UN TY ’S A PPEAL A S F RIV O LO U S [Dkt. 44], p. 5, footnote 2
COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 4
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 5 of 7 PageID #: 632


as a witnesses or as a Defendant, if the case continues against any of the Defendants, the individual

Defendants would be improperly burdened, clearly controverting the repeatedly stated goal of freeing

officials from the concerns of litigation until their immunity is resolved. But even if the individuals

were not required to be deposed, they would still be obliged to participate in other depositions which

may be conducted under the guise of discovery against the County. No matter how it is postured,

permitting the case to proceed in any manner at this juncture thwarts the core tenets of immunity.


                              IV.
          CONTINUATION OF CASE AGAINST COUNTY WHILE
APPEAL PENDING WOULD BE WASTE OF JUDICIAL AND COUNSEL RESOURCES

            Under Plaintiff’s proposal, the individual Defendants would necessarily be deposed at least

twice - - once as a “witness” and possibly again later [depending after the Fifth Circuit decision] as

a Defendant. Moreover, depending on the Fifth Circuit’s decision, the scope of discovery - - if even

any at all - - against the County could be substantially circumscribed. Engaging in discovery now

could mean discovery is propounded which may later be determined to be irrelevant or even moot.

The various scenarios and yet unresolved legal issues which would allow this Court to carefully and

narrowly craft appropriate discovery and permit the case to proceed have not yet come to fruition.

            Conversely, there is no harm if this case is wholly abated until immunity issues are resolved.

The case is at its nascent stage; no scheduling order has been issued, nor should it be. Discovery is

completely stayed (see, ORDER [Dkt. 34]) and should remain so until all the threshold immunity

issues are resolved. Plaintiff would be saved the cost of unnecessary discovery if the individual

Defendants’ assertions of immunity is found by the Fifth Circuit. The Court, too, would be spared

the use and/or waste of judicial resources if this case were abated. Fundamentally, it makes practical

sense that addressing all issues and all the Defendants [in every capacity] at one time in a consistent

manner is far more efficient that piecemeal proceedings wherein the case moves forward with just

one of the five defendants.

COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 5
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 6 of 7 PageID #: 633


                                                                             V.
                                                                           PRAYER

            WHEREFORE, PREMISES CONSIDERED, Defendant COLLIN COUNTY, TEXAS

prays that the Court grant their EXPEDITED MOTION                                                 TO    STAY PENDING DETERMINATION OF

INTERLOCUTORY APPEAL OF IMMUNITY , that the Court order that all activity in the instant cause be

stayed until the determination of Defendants Roach, Milner, White and Abbott’s entitlement to

immunity has been resolved, and that it have such other relief, at law or in equity, to which the

County may show itself entitled.


                                                                              Respectfully submitted,

                                                                By:           /s/ Robert J. Davis
                                                                              ROBERT J. DAVIS
                                                                              State Bar No. 05543500
                                                                              MATTHEWS, SHIELS, KNOTT,
                                                                              EDEN, DAVIS & BEANLAND, L.L.P.
                                                                              8131 LBJ Freeway, Suite 700
                                                                              Dallas, Texas 75251
                                                                              972/234-3400 (office)
                                                                              972/234-1750 (telecopier)

                                                                              ATTORNEY FOR DEFENDANTS
                                                                              JOHN ROACH, SR., CHRISTOPHER
                                                                              MILNER, AND COLLIN COUNTY, TEXAS



                                                 CERTIFICATE OF CONFERENCE

       I hereby certify that on April 18, 2019, I conferred with Plaintiff’s Counsel Scott H. Palmer
by email. Then again, on April 19, 2019, I conferred with Plaintiff’s counsel Palmer by
teleconference and also email. A copy of such email correspondence is attached. Plaintiff’s counsel
has now advised that he is opposed to the relief requested herein. I also conferred with counsel for
Co-Defendants Christopher Hilton and he agrees to the relief requested herein. It is therefore
presented to the court for determination.

                                                                              /s/ Robert J. Davis
                                                                              ROBERT J. DAVIS




COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 6
 Case 4:18-cv-00380-ALM Document 48 Filed 04/19/19 Page 7 of 7 PageID #: 634


                                                       CERTIFICATE OF SERVICE

        I hereby certify that on April 19, 2018, I electronically filed the foregoing document with the
clerk of the Court for the Eastern District, using the electronic case filing system of the Court. The
electronic case filing system sent a “Notice of Electronic Filing” to the following attorneys of record
who have consented in writing to accept this Notice as service of this document by electronic means:
Scott H. Palmer, Sean Cox, James P. Roberts, Patrick Sweeten and Christopher Hilton.


                                                                              /s/ Robert J. Davis
                                                                              ROBERT J. DAVIS




COUNTY’S M O T IO N       T O ST A Y PE N D IN G D E T E R M IN A T IO N O F IN T E R L O C U T O R Y A P P E A L O F IM M U N IT Y
T:\233\1\1600\68710\Pleadings\C ounty\C ounty M otion to Abate.w pd                                                                   Page 7
